1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JARROD GORDON,                                 )   Case No.: 1:18-cv-01223-DAD-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   FINDINGS AND RECOMMENDATION
13          v.                                          RECOMMENDING THAT PLAINTIFF’S
                                                    )   MOTION FOR SUMMARY JUDGMENT BE
14                                                  )   DENIED, WITHOUT PREJUDICE, AS
     SHELIA MARQUEZ, et al.,
                                                    )   PREMATURE
15                  Defendants.                     )
                                                    )   [ECF No. 31]
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Jarrod Gordon is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for summary judgment, filed February 21,
21   2019. Although the time to file an opposition has not yet expired, the Court finds no response
22   necessary because Plaintiff’s motion must be denied as premature.
23                                                      I.
24                                               DISCUSSION
25          This action is proceeding against Defendants Marquez, Gipson, Yang and Westcare for denial
26   of free exercise and equal protection, and against Defendant Marquez for retaliation.
27          On February 7, 2019, Defendants Westcare and Key Yang filed an answer to the complaint.
28   ///
                                                        1
1           Defendants Marquez and Gipson have not yet filed an answer, and the time to do so has not yet

2    expired. On March 4, 2019, the Court set this case for a settlement conference to be held at California

3    State Prison-Corcoran on May 10, 2019, before Magistrate Judge Barbara A. McAuliffe. (ECF No.

4    34.)

5           In the instant motion, Plaintiff seeks summary judgment on the merits of his claims against

6    Defendants. Plaintiff’s motion for summary judgment is premature pursuant to Rule 56(d) of the

7    Federal Rules of Civil Procedure. Although Rule 56 allows a party to file a motion for summary

8    judgment “at any time,” the rule also allows the court, as is just, to deny the motion or order a

9    continuance for the opposing party to pursue discovery. Fed. R. Civ. P. 56. Here, Defendants are

10   entitled to an opportunity to pursue discovery before responding to a summary judgment motion. In

11   this instance, all Defendants have not yet filed an answer, no discovery order has been issued, and the

12   case is currently set for a settlement conference on May 10, 2019. Accordingly, Plaintiff’s motion for

13   summary judgment should be denied as premature. However, nothing prevents Plaintiff from filing a

14   future motion for summary judgment that incorporates all relevant materials obtained after the period

15   set for the completion of all discovery as contemplated by Rule 56. See, e.g., Moore v. Hubbard, No.

16   CIV S-06-2187 FCD EFB P, 2009 WL 688897, at *1 (E.D. Cal. Mar. 13, 2009) (recommending that

17   pre-discovery motion for summary judgment be denied as premature); see also Burlington N. Santa Fe

18   R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Reservation, 323 F.3d 767, 773 (9th Cir. 2003)

19   (noting that when “a summary judgment motion is filed so early in the litigation, before a party has

20   had any realistic opportunity to pursue discovery relating to its theory of the case,” the district court

21   should grant requests by non-movants to take discovery prior to considering the motion for summary

22   judgment).

23                                                       II.

24                                           RECOMMENDATION

25          Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for summary

26   judgment be denied, without prejudice, as premature.

27   ///

28   ///

                                                          2
1
              This Findings and Recommendation will be submitted to the United States District Judge
2
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days
3
     after being served with this Findings and Recommendation, the parties may file written objections
4
     with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and
5
     Recommendation.” The parties are advised that failure to file objections within the specified time may
6
     result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
7
     (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
8
9    IT IS SO ORDERED.
10   Dated:     March 4, 2019
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
